OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/29/2015                                            COA No. 01-14-00206-CR
RODRIGUEZ, ALAN OMAR Tr. Ct. No. 1378403                            PD-0228-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            1ST COURT OF APPEALS CLERK
                            CHRISTOPHER A. PRINE
                            301 FANNIN
                            HOUSTON, TX 77002-7006
                            * DELIVERED VIA E-MAIL *